People ex rel. Lawrence v Kluewer (2017 NY Slip Op 01895)





People v Kluewer


2017 NY Slip Op 01895


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2017-0114

[*1]The People of the State of New York, ex rel. David Lawrence, petitioner,
vSusan T. Kluewer, et al., respondents.




DECISION & ORDERMotion by the petitioner for leave to reargue a writ of habeas corpus which was determined by decision, order and judgment of this Court dated February 8, 2017.Upon the papers filed in support of the motion and the papers filed in opposition thereto, it isORDERED that the motion is granted, and, upon reargument, the decision, order and judgment of this Court dated February 8, 2017 (People ex rel. Lawrence v Kluewer, ____ AD3d ____, 2017 NY Slip Op 00996), is recalled and vacated, and the following decision, order and judgment is substituted therefor:David Lawrence, Valley Stream, NY, petitioner pro se.Writ of habeas corpus in the nature of an application to release the petitioner in connection with Nassau County Docket No. CR-006525-16NA, and application by the petitioner for poor person relief.ORDERED that the application is granted to the extent that the filing fee is waived and the application is otherwise denied as academic; and it is further,ADJUDGED that the writ is dismissed, without costs or disbursements.Habeas corpus relief does not lie as the petitioner is not being detained (see Peopleex. rel. Wilder v Markley, 26 NY2d 648).HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court